UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-2390


MICHAEL C. WORSHAM,

                Plaintiff – Appellant,

           v.

ACCOUNTS RECEIVABLE MANAGEMENT, INC.,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:10-cv-03051-JKB)


Argued:   October 25, 2012              Decided:   November 14, 2012


Before SHEDD, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Michael Craig Worsham, Forest Hill, Maryland, for
Appellant.   John Curtis Lynch, TROUTMAN SANDERS, LLP, Virginia
Beach, Virginia, for Appellee. ON BRIEF: Elizabeth S. Flowers,
TROUTMAN SANDERS, LLP, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael     Worsham    brought     this     action   against   Accounts

Receivable Management, Inc. (“ARM”), alleging violations of the

Fair Debt Collection Practices Act (“FDCPA”) and the Maryland

Telephone Consumer Protection Act (“MTCPA”).              After both parties

moved for summary judgment, the district court granted summary

judgment for ARM.       Worsham now appeals, and for the following

reasons, we affirm.



                                      I.

     ARM is a debt-collection company that was trying to locate

a   debtor,    Martha   Bucheli, 1    who   is   Worsham’s    sister-in-law.

During ARM’s efforts to locate Bucheli, it discovered Worsham’s

phone number as a possible contact for Bucheli.                  ARM called

Worsham’s phone number approximately ten times in late May 2010.

Worsham answered only two of these phone calls, and both times

he heard a prerecorded message telling him to press “1” if he

were Martha and “2” if he were not Martha.                 On one of these

occasions, Worsham pressed “2” and upon hearing more prompts and

options, he hung up the phone.             On the other occasion, Worsham

hung up the phone without pressing “2” to indicate he was not


     1
       This name is spelled “Bucheli” in some parts of the record
and “Buceli” in other parts. We use “Bucheli” in this opinion.



                                       2
Bucheli.    At no point did Worsham speak to a live representative

from ARM.

     Based on these phone calls, Worsham filed suit in state

court, alleging violations of the FDCPA, 15 U.S.C. § 1692 et

seq., the federal Telephone Consumer Protection Act (“TCPA”), 47

U.S.C. § 227, and the MTCPA, Md. Code, CL § 14-3201 et seq., as

well as asserting a state-law invasion of seclusion claim.            ARM

removed the case to federal court, and after cross-motions for

summary judgment, the district court granted ARM’s motion and

denied Worsham’s motion.     Worsham appeals the grant of summary

judgment for ARM on his FDCPA claims and MTCPA claim.



                                 II.

     We review a grant of summary judgment de novo, “applying

the same legal standards as the district court.”           Pueschel v.

Peters, 577 F.3d 558, 563 (4th Cir. 2009).            Summary judgment

should be granted if “the pleadings, depositions, answers to

interrogatories,   and   admissions    on   file,   together   with   the

affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a

judgment as a matter of law.”          Celotex Corp. v. Catrett, 477
U.S. 317, 322 (1986).    At this stage, we must view the evidence

in the light most favorable to the nonmoving party.            Durham v.

Horner, 690 F.3d 183, 188 (4th Cir. 2012).

                                  3
                                        III.

                                         A.

       Worsham appeals the grant of summary judgment for ARM on

three counts under the FDCPA, based on 15 U.S.C. §§ 1692b(3),

1692c(b), and 1692d(6), claiming that ARM’s phone calls violated

the statute.      We disagree.

                                         1.

       We first address Worsham’s claim under 15 U.S.C. § 1692b. 2

Although third parties may understandably find debt-collection

calls      bothersome   or     inconvenient,      Congress           has    allowed     debt

collectors       to   call     third   parties    on        multiple        occasions    in

certain instances.           See 15 U.S.C. § 1692b.              When communicating

with a third party, the debt collector shall “not communicate

with    any    such   person    more   than    once     .    .   .    unless      the   debt

collector reasonably believes that the earlier response of such

person is . . . incomplete and that such person now has . . .

complete location information.”               Id. § 1692b(3).              The use of the

word “reasonably” indicates that this is an objective standard

that the debt collector must meet to avoid liability under the

FDCPA.        Cf. Restatement (Second) of Torts § 283 cmt. 3 (1965)

(observing       that   the     “reasonable      man”       standard         in   tort-law

       2
       Because it is not necessary to our decision, we do not
decide whether ARM’s phone calls constitute “communications”
under 15 U.S.C. § 1692a(2).



                                          4
negligence is “an objective and external one, rather than that

of   the   individual   judgment,   good     or   bad,   of    the   particular

individual”).

      Here,   Worsham’s    complaint       alleges   that     he   heard   “more

prompts and options” after he pressed “2” to indicate that he

was not Martha.         J.A. 9.     Based on this fact, a reasonable

person would believe that Worsham’s response to the call was

incomplete.     Furthermore, a reasonable person would believe that

Worsham would have knowledge of Bucheli’s location at the time

of a later call based on his number appearing as a possible

contact for Bucheli.        Nothing in the record contradicts these

facts, and Worsham cannot now contradict his own pleadings to

create a genuine issue of material fact.                 See, e.g., Schott

Motorcycle Supply, Inc. v. Am. Honda Motor Co., Inc., 976 F.2d
58, 61 (1st Cir. 1992) (observing that a “plaintiff should not

be allowed to contradict its express factual assertion in an

attempt to avoid summary judgment”); Bellefonte Re Ins. Co. v.

Argonaut Ins. Co., 757 F.2d 523, 528 (2d Cir. 1985) (“A party’s

assertion of fact in a pleading is a judicial admission by which

it normally is bound throughout the course of the proceeding.”).

Accordingly, § 1692b(3) allowed ARM to continue calling Worsham

until it reasonably believed that it had received a complete

response, so ARM’s additional phone calls did not violate the

statute.

                                       5
                                   2.

     Worsham’s   second   FDCPA    claim   is   based   on    15    U.S.C.   §

1692c(b).   This section provides:

     Except as provided in section 1692b of this title,
     without the prior consent of the consumer given
     directly to the debt collector, or the express
     permission of a court of competent jurisdiction, or as
     reasonably necessary to effectuate a postjudgment
     judicial remedy, a debt collector may not communicate,
     in connection with the collection of any debt, with
     any person other than the consumer, his attorney, a
     consumer reporting agency if otherwise permitted by
     law, the creditor, the attorney of the creditor, or
     the attorney of the debt collector.

15 U.S.C. § 1692c(b) (emphasis added).          This section explicitly

exempts   from   liability   any   calls   permitted     under      §   1692b.

Because ARM’s calls were permitted under § 1692b, those calls

cannot give rise to liability under § 1692c(b).              Thus, summary

judgment was properly granted for ARM on this claim.

                                   3.

     Worsham’s    third   FDCPA    claim   faces   the       same   problem.

Section 1692d(6) provides:

     A debt collector may not engage in any conduct the
     natural consequence of which is to harass, oppress, or
     abuse any person in connection with the collection of
     a debt. Without limiting the general application of
     the foregoing, the following conduct is a violation of
     this section . . . . Except as provided in section
     1692b of this title, the placement of telephone calls
     without   meaningful   disclosure   of  the   caller’s
     identity.




                                    6
Id. § 1692d(6) (emphasis added).                   Like § 1692c(b), § 1692d(6)

expressly exempts from liability calls permitted under § 1692b.

As we have discussed, ARM’s calls were permitted under § 1692b.

Summary judgment was therefore properly granted for ARM on this

claim as well.

                                            B.

      Finally, we turn to Worsham’s MTCPA claim.                        In an earlier

suit filed by Worsham, the Maryland Court of Special Appeals

dealt    with    this   same    state-law        claim   under    the    MTCPA.       See

Worsham v. Ehrlich, 957 A.2d 161 (Md. Ct. Spec. App. 2008).

There, the Maryland court explicitly held that the MTCPA did not

create the cause of action based on an alleged violation of 47

C.F.R.    §   64.1200(b),      the    same       cause   of   action    that   Worsham

alleges here.        Id. at 171–72.          Although the question of whether

the MTCPA creates this cause of action has not been answered by

Maryland’s       highest     court,    we    nevertheless        see    no   reason    to

reject the determination of the state’s intermediate appellate

court that this cause of action does not exist under state law,

particularly in light of the fact that Worsham was the plaintiff

in that case.        See United States v. King, 673 F.3d 274, 279 (4th

Cir. 2012) (“If the highest court of the state has not decided

an   issue      of   state   law,     we    generally     defer    to    the   state’s

intermediate appellate courts on the issue.”).                          Based on the

decision of the Maryland Court of Special Appeals in Worsham v.

                                            7
Ehrlich,   summary   judgment   was       properly   granted   for   ARM   on

Worsham’s MTCPA claim.



                                  IV.

     For the foregoing reasons, we affirm the order granting

summary judgment for ARM.

                                                                     AFFIRMED




                                      8